Case 4:18-cr-40014-SOH Document 55              Filed 03/04/21 Page 1 of 9 PageID #: 1272




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


UNITED STATES OF AMERICA                                                           PLAINTIFF

v.                           Case No. 4:18-cr-40014

LUVAL COLE, JR.                                                                  DEFENDANT

                                           ORDER

       Before the Court is Defendant’s Motion for Compassionate Release. ECF No. 49. The

Government has responded. ECF No. 53. The Court finds the matter ripe for consideration.

                                      BACKGROUND

       Defendant was indicted on two-counts of distribution of methamphetamine on June 5,

2018. ECF No. 1. Defendant pled guilty to Count 2 of the indictment on December 19, 2018.

ECF No. 24. The initial Pre-Sentence Report (“PSR”) issued on February 11, 2019 found

Defendant to be a career offender due to four previous controlled substance convictions. ECF No.

25. The final PSR and a subsequent sentencing memorandum filed on behalf of Defendant placed

the Court on notice that Defendant had an ongoing renal condition that required dialysis. ECF

Nos. 39 and 42. On April 11, 2019, the Court sentenced Defendant to 80 months imprisonment

on one count of distribution of more than 5 grams of actual methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(B)(viii). ECF No. 45. The Court’s sentence departed significantly

downward from the United States Sentencing Guidelines (“USSG”) suggested range of 188-235

months because of Defendant’s medical issues. ECF No. 46, p. 4.

       Defendant filed the pending motion for his release on December 2, 2020. ECF No. 49.

Counsel for Defendant subsequently filed a brief in support of the motion. ECF No. 50. Defendant

argues that his current medical conditions combined with the ongoing Covid-19 pandemic create
Case 4:18-cr-40014-SOH Document 55                 Filed 03/04/21 Page 2 of 9 PageID #: 1273




circumstances justifying his release. Specifically, he contends that his renal failure, obesity, and

hypertension put him at highly elevated risk should he contract Covid-19 and that it constitutes

“extraordinary and compelling” circumstances under 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 50,

p. 2-3. If released, Defendant states that he plans to stay with his fiancé in Washington, Arkansas

and will continue to receive dialysis in Texarkana, Arkansas. ECF No. 49, p. 3.

       The Government has responded in opposition to Defendant’s motion. ECF No. 53. The

Government states that it does not contest a finding that Defendant has shown his medical issues

and the pandemic create an “extraordinary and compelling” circumstance that could justify his

release. ECF No. 53, p. 5-6. However, the Government contends that Defendant has failed to

demonstrate how release is appropriate under the required considerations for sentencing and public

safety. The Government argues that Defendant’s criminal history and his plans upon release weigh

against him when viewed under the required statutory scrutiny. ECF No. 53, p. 6-9.

                                           DISCUSSION

       Relief is available under the FSA if the Court finds: (1) that the requested sentence

reduction is warranted due to “extraordinary and compelling reasons;” (2) that the sentencing

factors set forth in 18 U.S.C. § 3553(a) support a reduction “to the extent that they are applicable;”

and (3) that a reduction would be consistent with any applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A). Before analysis of those factors can begin,

the Court must determine if Defendant has exhausted all administrative remedies available. 18

U.S.C. § 3582(c)(1)(A).

       A. Exhaustion of Administrative Remedies

       The FSA has provided two avenues for a defendant to bring a compassionate release

motion to a district court. The defendant may either file a motion once he “has fully exhausted all



                                                  2
Case 4:18-cr-40014-SOH Document 55                Filed 03/04/21 Page 3 of 9 PageID #: 1274




administrative rights to appeal a failure of the [Bureau of Prisons] to bring the motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). Defendant bears the burden of

showing that he exhausted his administrative rights with the BOP before filing a compassionate-

release motion. United States v. Davis, No. 2:15-CR-20067-SHM, 2019 WL 6898676, at *1 (W.D.

Tenn. Dec. 18, 2019).

       The BOP has outlined the administrative exhaustion process in its Program Statement No.

5050.50. In short, a request for compassionate release must first be submitted to the warden of the

BOP facility in which the defendant is housed in. 28 C.F.R. § 571.61(a). If the warden approves

the request, it is sent to the BOP’s general counsel for approval. 28 C.F.R. § 571.62(A)(1). If the

general counsel approves the request, it is sent to the BOP’s director for a final decision. 28 C.F.R.

§ 571.62(A)(2). If the director approves, he or she will ask the United States Attorney in the

applicable judicial district to file a compassionate-release motion on BOP’s behalf. 28 C.F.R. §

571.62(A)(3).

       If the warden does not respond to the request, the defendant’s administrative remedies are

deemed exhausted after thirty days. 18 U.S.C. § 3582(c)(1)(A)(i). If the warden denies the

compassionate-release request, the defendant must appeal the decision pursuant to the BOP’s

Administrative Remedy Program. 28 C.F.R. § 571.63(a). If the request is denied by the BOP’s

general counsel or director, that decision is considered a final administrative decision and the

defendant’s administrative remedies are exhausted at that time. 28 C.F.R. § 571.63(b-c).

       Defendant requested a reduction in sentence and the warden of his facility issued a denial

on July 8, 2020. ECF No. 49, p. 4. The Government states that it believes Defendant has exhausted

his administrative remedies and his motion is ripe for consideration before this Court. ECF No.



                                                  3
Case 4:18-cr-40014-SOH Document 55                       Filed 03/04/21 Page 4 of 9 PageID #: 1275




53, p. 4, n. 4. Accordingly, the Court finds that Defendant has exhausted his administrative

remedies and that it can examine his motion under the statutory criteria for release.

        B. Extraordinary and Compelling Reasons

        The Court finds that Defendant has shown circumstances that are extraordinary and

compelling.

        Pursuant to the FSA, the Court can grant Defendant’s request for a sentence reduction “if

it finds that . . . extraordinary and compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by the [United States] Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A)(i).                 Congress has not defined what constitutes

“extraordinary and compelling” reasons, although it did note that “[r]ehabilitation of the defendant

alone” is insufficient. 28 U.S.C. § 994(t). Instead, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and compelling

examples. Id. Thus, the Court looks to the Sentencing Commission’s policy statement in the

United States Sentencing Guidelines (“USSG”) as a starting point in determining what constitutes

“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i). See id.

        The relevant policy statement contemplates a reduction in the term of imprisonment if

“extraordinary and compelling reasons warrant the reduction.” USSG § 1B1.13(1)(A). 1 This

policy statement limited “extraordinary and compelling reasons” to only include the following four

circumstances:


1
  This policy statement predates the FSA and the Sentencing Commission has not since updated it or adopted a new
policy statement. This creates an issue because parts of the pre-FSA policy statement do not square neatly with the
language of the FSA. See U.S.S.G. § 1B1.13 (authorizing compassionate release only on the BOP’s motion). Thus, it
is unclear whether extraordinary and compelling reasons may be found only from the specific examples listed in the
pre-FSA policy statement or if courts can look beyond those examples. Courts have answered that question with mixed
results. See United States v. Brown, 411 F. Supp. 3d 446, 449-50 (S.D. Iowa 2019) (highlighting the debate regarding
the outdated policy statement). However, at minimum, the pre-FSA policy statement provides guidance as to what
constitutes extraordinary and compelling reasons. See U.S. v. Schmitt, 2020 WL 96904, at *3 (stating that various
courts agree that even though the policy statement has not been updated, it nevertheless provides helpful guidance).

                                                         4
Case 4:18-cr-40014-SOH Document 55                Filed 03/04/21 Page 5 of 9 PageID #: 1276




       (A) Medical Condition of the Defendant. –

               (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
               stage organ disease, and advanced dementia.

               (ii) The defendant is –
                      (I) suffering from a serious physical or medical condition,
                      (II) suffering from a serious functional or cognitive impairment, or
                      (III) experiencing deteriorating physical or mental health because of the
                      aging process,
                that substantially diminishes the ability of the defendant to provide self-care within
               the environment of a correctional facility and from which he or she is not expected
               to recover.
       (B) Age of Defendant. – The defendant (i) is at least 65 years old; (ii) is experiencing a
       serious deterioration in physical or mental health because of the aging process; and (iii) has
       served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.
       (C) Family Circumstances. –
               (i) The death or incapacitation of the caregiver of the defendant’s minor child or
               minor children.
               (ii) The incapacitation of the defendant’s spouse or registered partner when the
               defendant would be the only available caregiver for the spouse or registered partner.
       (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there exists
       in the defendant’s case an extraordinary and compelling reason other than, or in
       combination with, the reasons described in subdivisions (A) through (C).
U.S.S.G. § 1B1.13 cmt. n.1.
       Defendant contends that his various medical issues combined with his confinement during

the Covid-19 pandemic creates circumstances that are extraordinary and compelling under §

3582(c)(1)(A)(i). The Court agrees. Defendant has been diagnosed with renal failure, which puts

estimated life expectancy between five to ten years for an individual of his age. ECF No. 42, p. 3;

ECF No. 50, p. 3. Defendant also has obesity and hypertension. ECF No. 49, p. 5. Defendant

notes that these conditions combined give him five times the likelihood of hospitalization with


                                                 5
Case 4:18-cr-40014-SOH Document 55               Filed 03/04/21 Page 6 of 9 PageID #: 1277




Covid-19 over individuals without underlying conditions. ECF No. 50, p. 10. Defendant is

currently serving his sentence at FMC Springfield, which had four prisoners die of Covid-19

between October 31, 2020, and the date Defendant filed his brief in support of his motion. ECF

No. 50, p. 2. The Government states that it does not contest that these facts create extraordinary

and compelling circumstances due to Defendant’s medical conditions and the ongoing pandemic.

ECF No. 53, p. 5-6. Accordingly, the Court finds that these circumstances are extraordinary and

compelling under U.S.S.G. § 1B1.13 cmt. n.1(A)(i)’s focus on terminal medical issues when

considered in the context of the pandemic.

       C. § 3553(a) Sentencing Factors

       While there are extraordinary and compelling reasons for Defendant’s release, the Court

finds that an analysis of the 18 U.S.C. § 3553(a) sentencing considerations does not favor

Defendant. That statute provides:

       (a) Factors To Be Considered in Imposing a Sentence. — The court shall impose a sentence
       sufficient, but not greater than necessary, to comply with the purposes set forth in
       paragraph (2) of this subsection. The court, in determining the particular sentence to be
       imposed, shall consider—

               (1) the nature and circumstances of the offense and the history and characteristics
               of the defendant;

               (2) the need for the sentence imposed—
                      (A) to reflect the seriousness of the offense, to promote respect for the law,
                      and to provide just punishment for the offense;
                      (B) to afford adequate deterrence to criminal conduct;
                      (C) to protect the public from further crimes of the defendant; and
                      (D) to provide the defendant with needed educational or vocational training,
                      medical care, or other correctional treatment in the most effective manner;
               (3) the kinds of sentences available;
               (4) the kinds of sentence and the sentencing range established for—


                                                 6
Case 4:18-cr-40014-SOH Document 55                Filed 03/04/21 Page 7 of 9 PageID #: 1278




                       (A) the applicable category of offense committed by the applicable category
                       of defendant as set forth in the guidelines [issued by the Sentencing
                       Commission];
               (5) any pertinent policy statement [issued by the Sentencing Commission];
               (6) the need to avoid unwarranted sentence disparities among defendants with
               similar records who have been found guilty of similar conduct; and
               (7) the need to provide restitution to any victims of the offense.
18 U.S.C. § 3553(a).

       Defendant does not address these factors in his motion or brief and the Court does not find

that they support his motion. For § 3553(a)(1)’s inquiry into Defendant’s history, the Court finds

the PSR’s determination that Defendant qualified as a career offender due to four felony

convictions prior to the one for which he is now serving his sentence most relevant. ECF No. 39,

p. 7-14. That extensive criminal record strikes a serious blow to the merits of his motion under

the history factor. Also, Defendant has served less than one-third of his eighty-month sentence.

ECF No. 54, p. 4. Release after such a small percentage of his sentence has elapsed undermines

his motion under § 3553(a)(2)(B)’s consideration of the need for a sentence to serve as a proper

deterrence for future crimes.    In light of these § 3553(a) factors weighing heavily against

Defendant, the Court finds that his motion must fail.

       D. Safety Considerations Under 18 U.S.C. § 3142(g)

       The Court also finds that the necessary consideration of public safety prevents the Court

from granting Defendant’s request for release.

       The requirement under 18 U.S.C. § 3582(c)(1)(A) that any reduction be consistent with

any applicable policy statements issued by the Sentencing Commission necessitates an evaluation

of the 18 U.S.C. § 3142(g) safety factors. See USSG § 1B1.13(2). The factors for consideration

under § 3142(g) are:



                                                 7
Case 4:18-cr-40014-SOH Document 55                Filed 03/04/21 Page 8 of 9 PageID #: 1279




       (g) Factors to be considered.-The judicial officer shall, in determining whether there are
       conditions of release that will reasonably assure the appearance of the person as required
       and the safety of any other person and the community, take into account the available
       information concerning-
               (1) the nature and circumstances of the offense charged, including whether the
               offense is a crime of violence, a violation of section 1591, a Federal crime of
               terrorism, or involves a minor victim or a controlled substance, firearm,
               explosive, or destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including—

                       (A) the person's character, physical and mental condition, family ties,
                       employment, financial resources, length of residence in the community,
                       community ties, past conduct, history relating to drug or alcohol abuse,
                       criminal history, and record concerning appearance at court proceedings;
                       and

                       (B) whether, at the time of the current offense or arrest, the person was on
                       probation, on parole, or on other release pending trial, sentencing, appeal,
                       or completion of sentence for an offense under Federal, State, or local law;
                       and

               (4) the nature and seriousness of the danger to any person or the community that
               would be posed by the person's release. In considering the conditions of release
               described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial
               officer may upon his own motion, or shall upon the motion of the Government,
               conduct an inquiry into the source of the property to be designated for potential
               forfeiture or offered as collateral to secure a bond, and shall decline to accept the
               designation, or the use as collateral, of property that, because of its source, will
               not reasonably assure the appearance of the person as required.

18 U.S.C. § 3142(g).

       Defendant never addresses these factors in his motion and the Court finds that an analysis

of them does not support his release. Just as it was required under § 3553(a), the Court must look

at Defendant’s criminal record to inform itself of any elevated risk Defendant may pose to the

public if released. See § 3142(g)(3)(A). As noted earlier, Defendant has an extensive criminal

history and it weighs heavily against his request for release. Another factor of particular relevance

is § 3142(g)(4) and its focus on the potential danger to the community upon Defendant’s release.
                                                 8
Case 4:18-cr-40014-SOH Document 55              Filed 03/04/21 Page 9 of 9 PageID #: 1280




Defendant states in his motion that he plans to stay with his fiancé in Washington, Arkansas,

located in Hempstead County, if released. ECF No. 49, p. 3. As the Government notes in its

response in opposition to Defendant’s motion, every one of Defendant’s prior convictions and his

current conviction resulted from conduct within Hempstead county. ECF No. 53, p. 8. Releasing

Defendant to the location where he has an extensive record of criminal activity severely

undermines his motion under § 3142(g)(4)’s emphasis on risks to community safety. Accordingly,

the Court finds that it must deny Defendant’s motion pursuant to the statutory considerations of

public safety.

                                       CONCLUSION

       For the reasons stated above, the Court finds that Defendant’s motion (ECF No. 49) should

be and hereby is DENIED.

       IT IS SO ORDERED, this 4th day of March, 2021.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               9
